Citation Nr: 9915232
Decision Date: 05/28/99	Archive Date: 08/06/99

DOCKET NO. 95-14 399               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of death. 

REPRESENTATION 

Appellant represented by: Peter J. Wymes, Esq.

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 1968,
and died in April 1994. The appellant is his surviving spouse.

This appeal arises from a May 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware, which denied service connection for the cause
of the veteran's death.

On March 20, 1998, the Board of Veterans' Appeals (Board) issued a
decision denying service connection for the cause of the veteran's
death. Thereafter, the Board issued an order for reconsideration of
that decision on July 20, 1998. However, the order for
reconsideration noted that reconsideration would be stayed if a
notice of appeal had been filed with the United States Court of
Appeals for Veterans Claims (previously known as the United States
Court of Veterans Appeals prior to March 1, 1999, hereafter "the
Court"). On September 10, 1998, the Court vacated the Board's
decision and remanded the case to the Board for another decision.

The Board is required by law to proceed in a case under
reconsideration as though the initial decision had never been
entered and, instead, to conduct a de novo review, based on the
entire record in the proceeding and upon consideration of all
evidence and material of record and applicable provisions of law
and regulation. 38 U.S.C.A. 7103(b)(3), 7104(a) (West 1991 & Supp.
1998); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 1225 (1991); Boyer v.
Derwinski, 1 Vet. App. 531 (1991). The case is now before the
expanded reconsideration panel of the Board. The decision

- 2 -

of this panel will replace the Board's March 1998 decision and will
constitute the Board's final decision.

In this regard, the Board would once again note that in addition to
the issue identified on appeal, a claim for a temporary total
rating based on hospitalization for a service-connected disability
had been filed by the veteran in February 1994. That claim was
still pending at the time of the veteran's death in April 1994.

In April 1994, the appellant filed an Application for Dependency
and Indemnity Compensation (DIC), Death Pension and Accrued
Benefits by a Surviving Spouse or Child.

Thereafter, the RO denied entitlement to an increased rating for
post-traumatic stress disorder (PTSD) and a temporary total rating
for accrued benefits purposes in a May 1994 rating action. The RO
also denied service connection for cause of death in a separate May
1994 rating action. In June 1994, the appellant filed a notice of
disagreement only with the denial of service connection for the
cause of the veteran's death. For that reason, the issues of
entitlement to an increased rating for PTSD and entitlement to a
temporary total rating for accrued benefits purposes are not for
appellate consideration.

FINDINGS OF FACT

1. At the time of the veteran's death, he was service connected for
PTSD rated as 70 percent disabling; lumbosacral strain rated as 10
percent disabling; and wounds rated a noncompensably disabling; the
combined rating for the service-connected disabilities had been 70
percent since May 1984.

2. The death of the veteran was the result of cryptococcal
meningitis due to acquired immunodeficiency syndrome (AIDS).

- 3 -

3. There is competent medical evidence of record to show that prior
to his death, drug abuse and AIDS were proximately due to or the
result of service-connected PTSD.

4. There is competent medical evidence of record to show that
service-connected PTSD caused or contributed substantially and
materially to cause death.

CONCLUSIONS OF LAW

1. Drug abuse and AIDS were proximately due to or the result of
service-connected disability, and are therefore service-connected.
38 C.F.R. 3.310(a) (1998).

2. A disease of service origin contributed substantially and
materially to cause death. 38 U.S.C.A. 1310, 5107 (West 1991); 38
C.F.R. 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Initially, the Board has found that the appellant's claim is well
grounded pursuant to 38 U.S.C.A. 5107 (West 1991) in that her claim
is a plausible claim, one which is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). Once it has been determined that a claim is well grounded,
the VA has a statutory duty to assist the appellant in the
development of evidence pertinent to that claim. After reviewing
the record, the Board is satisfied that all relevant, available
evidence is on file and the statutory duty to assist the appellant
in the development of evidence pertinent to her claim has been met.
38 U.S.C.A. 5107.

4 -

Under the law, service connection may be granted for disease or
injury incurred in or aggravated by wartime service. 38 U.S.C.A.
1110.

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 C.F.R.
3.310.

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein. This may be accomplished by affirmatively
showing inception or aggravation during service or through the
application of statutory presumptions. Each disabling condition
shown by a veteran's service records, or for which he seeks a
service connection must be considered on the basis of the places,
types and circumstances of his service as shown by service records,
the official history of each organization in which he served, his
medical records and all pertinent medical and lay evidence.
Determinations as to service connection will be based on review of
the entire evidence of record, with due consideration to the policy
of the VA to administer the law under a broad and liberal
interpretation consistent with the facts in each individual case.
38 C.F.R. 3.303(a) (1998).

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. 38 U.S.C.A. 1310; 38 C.F.R. 3.312.

The appellant has maintained that the veteran's drug abuse and AIDS
was due to his service-connected PTSD, since the veteran
essentially used intravenous drugs to self-medicate and that as a
result, he developed AIDS. Therefore, she submits that ,service
connection for cause of death is warranted on a secondary basis
pursuant to

- 5 -

the provisions of 38 C.F.R. 3.310(a), which states that "disability
which is proximately due to or the result of a service-connected
disease or injury shall be service connected."

However, the Board also observes that 38 U. S.C.A. 1110 states that
"no compensation shall be paid if the disability is the result of
the person's own willful misconduct or abuse of alcohol or drugs."
See also 38 C.F.R.  3.1(n), 3.301 (1998).

In an effort to reconcile this apparent contradiction, VA General
Counsel issued an opinion, dated in January 1997, which stated in
relevant part that:

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of
1990, Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388- 351,
prohibits, effective for claims filed after October 31, 1990, the
payment of compensation for a disability that is a result of a
veteran's own alcohol or drug abuse. The payment of compensation is
prohibited whether the claim is based on direct service connection
or, under 38 C.F.R. 3.310(a), on secondary service connection for
a disability proximately due to or a result of a service-connected
condition. Further, compensation is prohibited regardless of
whether compensation is claimed on the basis that a service-
connected disease or injury cause the disability or on the basis
that a service-connected disease or injury aggravated the
disability.

VAOPGCPREC 2-97 (January 16,1997).

Notwithstanding the above, the Office of General Counsel of VA has
more recently determined that OBRA 1990 preclusion of direct
service connection applied to all benefits afforded through Title
38 of C.F.R., but that it did not affect the award of benefits on
the basis of secondary service connection for a substance abuse

- 6 -

disability, with the exception of the payment of compensation to
the veteran. In other words, where a service-connected disability
caused substance abuse, secondary service connection can be
granted, but no payment of compensation benefits to the veteran is
authorized. Consequently, service connection and the payment of
certain other benefits, exclusive of compensation, to include
dependents' educational assistance, burial benefits, accrued
benefits, surviving spouses' loan guaranty benefits, special
allowances under 38 U.S.C.A. 1312, and medical care under the VA
Civilian Health and Medical Program, are not prohibited by the
provisions of 38 U.S.C.A. 105; 38 C.F.R. 3.1(n), 3.301. See
VAOPGPREC 2-98 (February 10, 1998); see also Barela v. West, 11
Vet. App. 280 (1998).

In July 1998, the Court in Barela interpreted the dictates of 38
U.S.C.A. 1110 as clearly prohibiting only the payment of
compensation for a disability resulting from a veteran's own
alcohol or drug abuse secondary to a service-connected disorder,
thus permitting the underlying grant of service connection for such
disability, albeit without compensation. With these mandates in
mind, the Board may now consider the claim for service connection
for cause of death as secondary to service- connected PTSD.

The veteran served on active duty from February 1966 to February
1968, including service in Vietnam from March 1967 to September
1967.

Service medical records reflect that in August 1967, he was driving
a truck which triggered a mine. He sustained bruises and contusions
of the right upper arm and lower back, for which he received a
Purple Heart Medal.

The death certificate reflects that the veteran died on April [redacted],
1994. The immediate cause of the veteran's death was listed as
cryptococcal meningitis due to AIDS.

7 -

At the time of his death, the veteran was service-connected for
PTSD rated as 70 percent disabling; lumbosacral strain rated as 10
percent disabling; a shell fragment wound of the left forearm,
rated as noncompensably disabling; a shell fragment wound of the
fifth metatarsal, rated as noncompensably disabling; and powder
bums of the forearms and hands, rated as noncompensably disabling.

The appellant filed an application for DIC benefits in April 1994,
claiming that the cause of the veteran's death was due to service.

Private hospitalization records from January and February 1973
reveal that the veteran had a positive history of drug abuse with
the use of a common needle for intake of drugs intravenously. The
veteran reported that he was a Vietnam veteran. He admitted intake
of various drugs while in Vietnam and following discharge.

In May 1987, a VA psychologist commented in correspondence to the
veteran's attorney that the veteran suffered from alcohol and drug
abuse which is an extremely common concomitant of PTSD.

A private physician in May 1996 stated that he treated the veteran
in October 1990. After reviewing a summary of that treatment he
opined that it was very likely that the veteran developed human
immunodeficiency virus (HIV) infection as a result of intravenous
drug use. Another private physician in May 1996 gave his opinion,
based on a reasonable degree of medical certainty, that the
veteran's AIDS was a direct result of his I.V. drug abuse which
originated while he was in the military.

In February 1997, two VA physicians reviewed the records in this
case and offered their opinion that AIDS developed in the context
of the use of contaminated needles in association with the
veteran's intravenous drug use. The physicians noted that the
veteran suffered from war related intrusive memories and war
related flashbacks to a severe degree as well as from severe war
related nightmares and that he had had multiple hospitalizations
for PTSD over the course of many years. The physicians

- 8 -

stated that "the intravenous drug abuse should certainly be viewed
as a complication of post traumatic stress disorder." They also
stated that "intravenous drug abuse and human immunodeficiency
virus infection ultimately leading to death must be viewed as a
outgrowth of the post traumatic stress disorder." In conclusion,
the physicians stated:

... we ... conclude that it is in fact more likely then [sic] not
that [the veteran's] drug abuse was secondary to his service
connected condition of post traumatic stress disorder. His
substance abuse, in particulary [sic] his intravenous drug abuse,
led to him becoming human immunodeficiency virus positive and then
ultimately developing acquired immunodeficiency syndrome, AIDS. The
immediate cause of death, Cryptococcal meningitis was simply one of
many opportunistic infections that ultimately leads to the demise
of patient's [sic] with clinical acquired immunodeficiency
syndrome.

At the time of her hearing before a member of the Board in February
1998, the appellant's service representative maintained that the VA
medical opinion of February 1997 supported a determination that the
veteran's cause of death was secondary to his service-connected
PTSD (transcript (T.) at pp. 5-6). The appellant indicated that she
believed that the veteran considered his drug abuse problem as a
part of his PTSD (T. at p. 9).

II. Analysis

The record shows that the veteran was 47 years old when he died in
April 1994. The death certificate dated in April 1994 reveals that
he died of cryptococcal meningitis due to AIDS. The appellant has
not submitted evidence directly linking the cryptococcal meningitis
due to AIDS to service. The Board notes, however, that it is the
appellant's primary contention that the veteran's drug abuse and
AIDS was

9 -

proximately due to or the result of service-connected PTSD under 38
C.F.R. 3.310(a), and that as such, the appellant is entitled to
service connection for cause of death pursuant to 38 C.F.R. 3.312.

First, the Board once again notes that the VA General Counsel has
most recently held that where a service-connected disability caused
substance abuse, secondary service connection may be granted, but
no compensation may be awarded to the veteran. See VAOPGPREC 2-98
(February 10, 1998); see also Barela v. West, supra.

In addition, the Board notes that the contention of the appellant
that the veteran's service-connected PTSD caused the veteran to
develop the drug addiction which led him to contract AIDS that
contributed to cause death is entirely consistent with and
supported by the opinion of the VA physicians who reviewed the
records in this case in February 1997. Moreover, there is no
competent medical evidence of record to rebut this opinion.
Therefore, the Board finds that the veteran should be service
connected for drug abuse and AIDS as secondary to service-connected
PTSD. 38 C.F.R. 3.310(a). As the veteran's death certificate
indicates that the cause of death was cryptococcal meningitis due
to AIDS, the Board further finds that service connection for the
veteran's death is warranted.

10 - 

ORDER 

Service connection for the cause of the veteran's death is granted.

RICHARD B. FRANK        

DEBORAH W. SINGLETON

BARRY F. BOHAN
98 Decision Citation: BVA 98-08388
 Y98 
 Decision Date: 03/20/98 

DOCKET NO. 95-14 399  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs Regional Office in Philadelphia,
Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the veterans death.

REPRESENTATION

Appellant represented by:Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Associate Counsel

INTRODUCTION

The veteran, who served on active duty from February 1966 to February 1968, died in April
1994. The appellant is his surviving spouse.

This appeal arises from a May 1994 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Wilmington, Delaware, which denied service connection for
the cause of the veterans death.

The veteran filed a claim for a temporary total rating based on hospitalization for a
service-connected disability in February 1994. That claim was still pending at the time of the
veterans death in April 1994. In April 1994 the appellant filed an Application for
Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a
Surviving Spouse or Child.

The RO denied entitlement to an increased rating for post- traumatic stress disorder (PTSD)
and a temporary total rating for accrued benefits purposes in a May 1994 rating action. The
RO also denied service connection for the cause of the veterans death in a separate May
1994 rating action. In June 1994 the appellant filed a notice of disagreement only with the
denial of service connection for the cause of the veterans death. For that reason, the issues
of entitlement to an increased rating for PTSD and entitlement to a temporary total rating for
accrued benefits purposes are not for appellate consideration.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that the veterans death was directly related to his service-connected
PTSD. She contends that the veteran used drugs to cope with his PTSD symptoms, including
flashbacks and nightmares, and as a result developed the drug addiction which led him to use
intravenous drugs, which caused the fatal auto immune deficiency syndrome (AIDS).

It is asserted that VAOPGCPREC 2-97 upon which the RO based the denial of service
connection did not properly consider the legislative history of § 8052 of the Omnibus Budget
Reconciliation Act of 1990 and that the United Stated Congress has unfairly singled out one
category of disabled veterans and their survivors when it prohibited the payment of
compensation for disability due to drug abuse.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1997), has reviewed and considered all of the evidence and material of record in the veteran's
claims files. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that there is no legal entitlement under the
law for the grant of service connection for the cause of the veterans death.

FINDINGS OF FACT

1. The veteran died on April [redacted], 1994, as a result of cryptococcal 
meningitis due to acquired immunodeficiency syndrome (AIDS).

2. The application for dependency and indemnity compensation (DIC) was received from the
appellant on April 14, 1994.

3. At the time of his death the veteran was service- connected for PTSD rated as 70 percent
disabling; lumbosacral strain rated as 10 percent disabling; and wounds rated as
noncompensably disabling; the combined rating for the service-connected disabilities had been
70 percent since May 1984.

4. The veteran used drug and alcohol in an attempt to alleviate his severe PTSD symptoms.

5. Many years after his release from military service the veteran developed AIDS as the result
of the use of contaminated needles in association with his intravenous drug abuse.

6. VA mental health experts who reviewed the records in this case in February 1997
concluded that the veterans intravenous drug abuse and AIDS must be viewed as an
outgrowth of the PTSD.

CONCLUSION OF LAW

Inasmuch as the appellants claim for DIC was filed after October 31, 1990, a finding that
AIDS resulted from the veterans abuse of drugs precludes resulting death from being
considered service connected, even though the abuse of drugs was secondary to his
service-connected PTSD. 38 U.S.C.A. §§ 101(16), 105, 1110, 1310(a) (West 1991 & Supp.
1997); 38 C.F.R. §§ 3.1(k), 3.301, 3.310 (1997); VAOPGCPREC 11-96 and VAOPGCPREC
2-97.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations. Service connection may be granted for injury or disease
contracted on active duty. Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to service, establishes that the
disease was incurred in service. Service connection may also be granted for disability which is
proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110,
1131; 38 C.F.R. § 3.303, 3.310(a).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Pub. L. No.
101-508, § 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C. §§ 310 and 331 (now
designated §§ 1110 and 1131) to prohibit, effective for claims filed after October 31, 1990,
payment of compensation for any disability that is a result of the veterans own . . . abuse
of alcohol or drugs. Section 8052 also amended 38 U.S.C. § 105(a) to provide that, with
respect to claims filed after October 31, 1990, an injury or disease incurred during active
service will not be deemed to have been incurred in line of duty if the injury or disease was a
result of the persons own abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n),
3.301.

Dependency and indemnity compensation (DIC) is payable to certain survivors of any
veteran [who] dies after December 31, 1956, from a service-connected or compensable
disability. 38 U.S.C. § 1310(a). DIC is also payable in the same manner as if the veterans
death were service connected to certain survivors of a veteran who was in receipt of or
entitled to receive . . . compensation at the time of death for a service-connected disability
continuously rated totally disabling for an extended period immediately preceding the
veterans death. 38 U.S.C.A. § 1318(a) and (b).

As noted, the payment of DIC under section 1310 requires a death from a service-connected
disability. A service- connected disability is one incurred or aggravated in line of duty in the
active military, naval, or air service. 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). A service-
connected death is one resulting from such a disability. Id. See also 38 C.F.R. § 3.301(a).

The death of a veteran will be considered as having been due to service-connected disability
when the evidence establishes that such disability was either the principal or a contributory
cause of death. The service-connected disability will be considered as the principal (primary)
cause of death when such disability, singly or jointly with some other condition, was the
immediate or underlying cause of death or was etiologically related thereto. In determining
whether the service-connected disability contributed to death, it must be shown that it
contributed substantially or materially; that it aided or lent assistance to the production of
death. It is not sufficient to show that it casually shared in producing death, but rather it must
be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board shall be bound in its decisions by applicable statutes, the regulations of the
Department of Veterans Affairs, instructions of the Secretary, and precedent opinions of the
General Counsel of the Department of Veterans Affairs. 38 U.S.C.A. § 7104(c); 38 C.F.R. §§
19.5, 20.101.

Factual Background. The veteran served on active duty from February 1966 to February 1968,
including service in Vietnam from March 1967 to September 1967. Service medical records
reflect that in August 1967 he was driving a truck which triggered a mine. He sustained
bruises and contusions of the right upper arm and lower back, for which he received a Purple
Heart medal.

The death certificate reflects that the veteran died on April [redacted], 1994. The immediate cause of
death was listed as cryptococcal meningitis due to acquired immuno-deficiency syndrome.

At the time of his death the veteran was service-connected for PTSD, rated as 70 percent
disabling; lumbosacral strain, rated as 10 percent disabling; a shell fragment wound of the left
forearm, rated noncompensably disabling; a shell fragment wound of the fifth metatarsal, rated
as noncompensably disabling; and powder burns of the forearms and hands, rated as
noncompensably disabling.

The appellant filed an application for DIC benefits in April 1994, claiming that the cause of
the veterans death was due to service.

Private hospitalization records from January and February 1973 reveal that the veteran had a
positive history of drug abuse with the use of a common needle for intake of drugs
intravenously. The veteran reported that he was a Vietnam veteran. He admitted intake of
various drugs while there, as well as following discharge.

In May 1987 a VA psychologist commented to the veterans attorney that the veteran
suffered from alcohol and drug abuse which is an extremely common concomitant of PTSD.

A private physician in May 1996 stated that he treated the veteran in October 1990. After
reviewing a summary of that treatment he opined that it was very likely that the veteran
developed HIV infection as a result of intravenous drug use. Another private physician in
May 1996 gave his opinion, based on a reasonable degree of medical certainty, that the
veterans AIDS was a direct result of his I.V. drug abuse which originated while he was in
the military.

In February 1997 two VA physicians reviewed the records in this case and offered their
opinion that AIDS developed in the context of the use of contaminated needles in association
with the veterans intravenous drug abuse. The physicians noted that the veteran suffered
from war related intrusive memories and war related flashbacks to a severe degree as well as
from severe war related nightmares and that he had had multiple, multiple hospitalizations for
PTSD over the course of many years. The physicians stated that the intravenous drug abuse
should certainly be viewed as a complication of post traumatic stress disorder. They also
stated that intravenous drug abuse and human immunodeficiency virus infection ultimately
leading to death must be viewed as an outgrowth of the post traumatic stress disorder. In
conclusion, the physicians stated:

. . . we . . . conclude that it is in fact more likely then [sic] not that [the veterans] drug
abuse was secondary to his service connected condition of post traumatic stress disorder. His
substance abuse, in particulary [sic] his intravenous drug abuse, led to him becoming human
immunodeficiency virus positive and then ultimately developing acquired immunodeficiency
syndrome, AIDS. The immediate cause of death, Cryptococcal meningitis was simply one of
many opportunistic infections that ultimately leads to the demise of patients [sic] with
clinical acquired immunodeficiency syndrome.

Analysis. In this case the law and not the evidence is dispositive. There is no dispute as to the
facts in this case. The appellant asserts that the veterans use of I.V. drugs, which caused the
fatal auto immune deficiency syndrome (AIDS), was directly related to his PTSD. She
contends that the veteran first used drugs in the service in Vietnam and that the veteran
continued to use drugs after service to cope with his flashbacks and nightmares. She contends
that the veterans service-connected PTSD caused him to develop the drug addiction which
led him to contract AIDS. Her position is entirely consistent with and supported by the
opinion of VA mental health professionals who reviewed the records in this case in February
1997.

However, as noted above, Section 8052 of the Omnibus Budget Reconciliation Act of 1990
amended former 38 U.S.C. §§ 310 and 331 (now designated §§ 1110 and 1131) to prohibit,
effective for claims filed after October 31, 1990, payment of compensation for any disability
that is a result of the veterans own . . . abuse of alcohol or drugs. Section 8052 also
amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31,
1990, an injury or disease incurred during active service will not be deemed to have been
incurred in line of duty if the injury or disease was a result of the persons own abuse of
alcohol or drugs.

In a precedent opinion dated in November 1996, VA General Counsel addressed the question
of whether section 8052 of the Omnibus Budget Reconciliation Act of 1990 prohibits payment
of DIC under 38 U.S.C. § 1310 for a veterans death where the disability from which the
veteran died resulted from the veterans alcohol or drug abuse, but service connection of the
disability was established for disability compensation purposes based on a claim filed on or
before October 31, 1990. See VAOPGCPREC 11-96. In this opinion, General Counsel made
the following holdings:

Section 8052s amendment of 38 U.S.C. § 105(a) precludes an injury or disease resulting
from a veterans own alcohol or drug abuse from being deemed to have been incurred or
aggravated in line of duty. Consequently, in claims filed after October 31, 1990, disability
resulting from a veterans own alcohol or drug abuse cannot be service connected and
therefore cannot form the basis of a DIC award under either section 1310 or 1318.

Regardless of whether, for compensation purposes, service connection was legally established
in a claim filed on or before October 31, 1990, for a disability resulting from a veterans
own alcohol or drug abuse, the effect of section 8052 is that such disability may not be
considered service connected with respect to a DIC claim filed after that date.

Although section 8052s prohibition applies only to claims filed after October 31, 1990, it
may not be evaded by basing an award of DIC on a disability compensation claim filed
during a veterans lifetime on or before that date.

DIC claims and disability compensation claims are distinct from one another, and section
8052s prohibition may not be avoided by basing a DIC award on a finding of service
connection made in a disability-compensation claim filed on or before October 31, 1990.

A finding of service connection made in a prior compensation claim may not be applied in a
subsequent DIC claim where to do so would conflict with section 8052 of the OBRA 1990.

In a precedent opinion dated in January 1997, VA General Counsel addressed the question of
whether service connection may be established for a disability resulting from a veterans
own alcohol or drug abuse, based on the aggravation of such disability by a service-connected
disability. See VAOPGCPREC 2-97. In this opinion, General Counsel made the following
holdings:

Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, §
8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990,
the payment of compensation for a disability that is a result of a veterans own alcohol or
drug abuse. The payment of compensation is prohibited whether the claim is based on direct
service connection or, under 38 C.F.R. § 3.310(a), on secondary service connection of a
disability proximately due to or a result of a service-connected condition. Further,
compensation is prohibited regardless of whether compensation is claimed on the basis that a
service-connected disease or injury caused the disability or on the basis that a
service-connected disease or injury aggravated the disability.

The appellants claim for DIC benefits was filed after October 31, 1990, and the theory of
entitlement is that AIDS, the disease which caused the veterans death, resulted from drug
abuse which was secondary to the service-connected PTSD. VA General Counsel has held that
even if service connection had been established for a disability resulting from a veterans
own alcohol or drug abuse during the veterans lifetime, the effect of section 8052 is that
such disability may not be considered service connected with respect to a DIC claim filed
after October 31, 1990. Thus, even if the veteran had applied for service connection for drug
dependency and AIDS during his lifetime, and even if service connection had been established
for drug dependency and AIDS prior to October 31, 1990, since the appellants claim for
DIC was filed after October 31, 1990, a disease resulting from drug abuse, AIDS in this case,
cannot form the basis of a DIC award. See VAOPGCPREC 11-96.

At the hearing before the Board in February 1998 it was suggested that if the records
assembled for appellate review contained a document dated prior to October 31, 1990, which
could be construed as an informal claim for service connection for drug addiction or AIDS,
such a claim might serve as a basis for allowance of the appeal. However, in light of
VAOPGCPREC 11-96, it is clear that any such claim would be of no value in connection
with the appellants April 1994 claim for DIC.

Likewise, the fact that the drug abuse was in fact secondary to the service-connected PTSD
provides no basis for allowance of the appellants claim inasmuch as VA General Counsel
has specifically held that compensation is prohibited regardless of whether compensation is
claimed on the basis that service- connected disease or injury caused the disability or on the
basis that a service-connected disease or injury aggravated the disability. See VAOPGCPREC
2-97.

Thus, accepting the facts as asserted by the appellant, the law specifically prohibits the
allowance of the appellants claim. In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court
held that where the law and not the evidence is dispositive, the claim should be denied or the
appeal to the Board should be terminated because of absence of legal merit or the lack of
entitlement under the law.

The Board has noted the appellants assertions that the statute unfairly singles out one class
of veterans for disparate treatment and that the VA General Counsel Opinion upon which the
RO based its denial is mistaken. However, in view of the provisions of 38 U.S.C.A. § 7104(c)
and 38 C.F.R. §§ 19.5 and 20.101, which provide that precedent opinions of VA General
Counsel are binding on the Board, and the fact that these opinions are dispositive in this case,
the Board has no legal authority to hold that service connection is warranted for the cause of
the veterans death. Any discussion as to the constitutionality of the statute or the correctness
of the precedent General Counsel opinions cited above would serve no useful purpose.

ORDER

Service connection for the cause of the veterans death is denied.


     GARY L. GICK 
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1997),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals. 
